Bell, Justice:
Jack Richard Huskey appeals the equitable division of marital property incident to a divorce from his former wife, Angela Huskey. The divorce decree found Huskey in contempt of court for failure to make child support payments as ordered pendente lite and for harassing Angela in violation of a restraining order. Huskey had been sentenced previously to serve thirty days in jail for physically abusing Angela in violation of the same restraining order. An order for his arrest is currently in effect for failure to appear in connection with the second contempt proceeding. His attorney informs us Huskey has now absented himself from the jurisdiction of the court to avoid arrest.
We decline to hear the appeal of a party who by absenting himself from the jurisdiction and evading the processes of the court frustrates the administration of justice. Benedict v. Benedict, 280 S. C. 508, 313 S. E. (2d) 56 (S. C. App. 1984). Accordingly, Huskey’s appeal is
Dismissed.
Gardner and Goolsby, JJ., concur.